DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
Examiner's Statement of reason for Allowance
Claims 1, 4-10, 12, 15-19 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and secure electronic device with mechanism to provide unlinkable attribute assertion verifiable by a service provider.
The closest prior art, as previously recited Guo (“Aggregate signature-based efficient attributes proof with pairing-based anonymous credential” IEEE 2013) and Camenisch (US 2011/0013771), are also generally directed to various aspects of signature based attributes.  However, none of prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 10, 19.  For example, none of the cited prior art teaches or suggest the steps of:  wherein the unlinkable signature-equivalent is produced by the attribute assertion device by generating on the attribute assertion device a first random number (k or gk), computing a value w that is a function of the shared random number and the challenge provided by the service provider; generating the unlinkable signature-equivalent (S') that is a pairing of a first product (SI') and a second product (S21 wherein the first product (Si') is the product of the digital signature (S) and the value w to the power of the generated random number (r) (Si' = Swr) and the second product (S2') is the generator g to the power of the generated random number (r) (Sr = gr)
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439